Citation Nr: 0829796	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to October 
1973.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
the probative, competent evidence of record to be causally 
related to the veteran's active service.

2.  Bilateral tinnitus was initially demonstrated years after 
service, and there has been no demonstration by competent 
evidence that the veteran's currently diagnosed tinnitus is 
causally related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2007).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1154, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.

VA satisfied its duty to notify as to the claims by means of 
a January 2006 letter and a March 2006 letter from the AOJ to 
the appellant.  The January 2006 letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  
Additionally, the March 2006 communication informed the 
veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
does comply with the express requirements of the law as found 
by the Court in Pelegrini.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and the veteran's 
statements in support of his claims.  In addition, the claims 
file contains the report of a VA medical examiner.  The Board 
has carefully reviewed the veteran's statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  The Board notes that a VA medical opinion 
has been obtained and that sufficient competent medical 
evidence is of record to make a decision on these claims.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, 
the Board notes that the veteran indicated in a January 2006 
VCAA Notice Response that he had no other information or 
evidence to give VA in order to substantiate his claims, and 
that he preferred his claims decided as soon as possible.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate these claims has been obtained.

Legal criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss or 
tinnitus, as organic diseases of the nervous system, become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such diseases 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2007).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & 
TREATMENT 110-11 (Stephen A. Schroeder et. al eds., 1988)).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

The Board finds that the first element of a service 
connection claim, that of a current disability, has been met 
in both of the veteran's claims.  On VA examination in 
February 2006, the following hearing threshold scores were 
recorded upon audiometric testing:

HERTZ:
500
1,000
2,000
3,000
4,000
RIGHT EAR
10
15
30
60
70
LEFT EAR
20
25
45
65
80

These scores are indicative of hearing loss to the extent 
required for a finding of a hearing loss disability for VA 
purposes under 38 C.F.R. § 3.385.  

Also, on VA examination in February 2006, the veteran 
complained of tinnitus with an onset in 1973.  He related the 
tinnitus to having worked on flight decks for nine months in 
the military.  Further, upon examination of the veteran, the 
VA examiner found bilateral and constant tinnitus.  

Under 38 U.S.C.A. § 1154(a) (West 2002), the VA is required 
to consider the veteran's contentions in conjunction with the 
circumstances of his service.  The veteran's Form DD 214 
shows that the veteran served as an aviation structural 
mechanic.  Therefore, the Board finds that it would be 
consistent with the circumstances of the veteran's service to 
be exposed to acoustic trauma while in this occupation.  As 
such, the Board concedes that the veteran was exposed to 
acoustic trauma in service.  See 38 U.S.C.A. § 1154(a) (West 
2002).

However, the Board observes that the record does not 
establish that the veteran's tinnitus or bilateral 
sensorineural hearing loss is etiologically related to noise 
exposure in service.  The VA examiner in February 2006 
performed an audiometric evaluation and a review of the 
veteran's claims file and opined that it was not "at least 
as likely as not" that the veteran's bilateral hearing loss 
and tinnitus were related to his military service.

In support of the above opinion the VA examiner noted that he 
had reviewed the veteran's claims file to include the service 
treatment records.  These records include an enlistment 
examination dated July 29, 1969, an exit examination dated 
August 13, 1973, and an examination upon release from active 
duty dated September 27, 1973.  Audiometric testing from the 
examination of July 29, 1969 showed the following thresholds:

HERTZ:
500
1,000
2,000
3,000
4,000
6,000
RIGHT EAR
0
0
10
X
20
X
LEFT EAR
5
5
0
X
35
X

The VA examiner noted that this audiometric testing was 
indicative of normal hearing in the right ear and high 
frequency hearing loss in the left ear.  Audiometric testing 
from the examination of August 13, 1973 showed the following 
thresholds:

HERTZ:
500
1,000
2,000
3,000
4,000
6,000
RIGHT EAR
30
25
20
30
45
35
LEFT EAR
15
15
5
10
15
45

The VA examiner noted that these results were indicative of 
high frequency hearing loss in the left ear, and mild to 
moderate hearing loss involving both low and high frequencies 
in the right ear.  However, audiometric testing from the 
examination of September 27, 1973 showed the following 
thresholds:

HERTZ:
500
1,000
2,000
3,000
4,000
6,000
RIGHT EAR
5
5
5
5
15
20
LEFT EAR
10
10
10
15
25
20

The VA examiner noted that the audiometric testing from this 
final examination had shown normal hearing bilaterally.  The 
VA examiner explained that although the veteran's hearing 
threshold in the left ear at 4,000 hertz had been 25 dB at 
the time of this examination, this score was less than the 
corresponding score at the same level at the time of 
enlistment and therefore was not a significant change in the 
veteran's hearing.

According to the VA examiner, a comparison of the audiometric 
test results obtained on September 27, 1973 with those 
obtained on July 29, 1969 showed no significant changes in 
the veteran's hearing in either ear.  Although the August 13, 
1973 report does show hearing loss, the VA examiner indicated 
this report was curious in particular because the low 
frequency hearing loss had been observed in the right ear, 
while the conclusion of the report indicated the presence of 
such hearing loss in the left ear.  This inconsistency led 
the VA examiner to question whether or not the results of the 
right and left ear hearing thresholds had been erroneously 
transposed.  The VA examiner noted that the reasons for the 
hearing loss recorded on August 13, 1973 were not evident to 
him, and he concluded that it was not "at least as likely as 
not" that the veteran's current hearing loss was related to 
his military service.  This conclusion was also based on the 
fact that the audiometric evaluation of September 27, 1973 
showed normal hearing in both ears and was contemporaneous 
with the veteran's release from active duty.  Further, the VA 
examiner concluded that it was not "at least as likely as 
not" that the veteran's tinnitus was related to military 
service, due to the fact that the audiometric test results of 
September 27, 1973 had been within normal limits and there 
had been no evidence of noise induced hearing loss.

The Board finds the February 2006 VA examiner's opinion is of 
great probative value as the VA examiner reviewed the 
veteran's claims folder and performed an objective 
examination of the veteran.  Additionally, the Board affords 
the February 2006 VA examination report a high probative 
value because the examiner provided a supporting rationale 
explaining his conclusion in light of the two different 
audiometer results within two months of the veteran's 
separation from service.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (stating that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion).  Moreover, there is no other competent 
clinical evidence of record, VA or private, linking the 
veteran's current bilateral hearing loss and tinnitus to 
service.  

In fact, the only evidence which asserts any nexus between 
the veteran's bilateral hearing loss and tinnitus and his 
period of active service are the veteran's own contentions.  
The veteran, however, is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation, as he has not been shown to possess the requisite 
education or training.  Espiritu, 2 Vet. App. at 494-95.  

In order to establish service connection on a presumptive 
basis, the veteran's bilateral sensorineural hearing loss and 
tinnitus must have become manifest to a degree of 10 percent 
or more within one year from the date of the termination of 
his service.  In this case, the first post-service clinical 
documentation of any hearing loss or tinnitus for VA purposes 
was the VA examination in February of 2006, more than 30 
years after the veteran's service had ended.  As such, the 
Board finds that a presumptive service connection for 
bilateral hearing loss and tinnitus is not warranted under 
the provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 2002) or 
38 C.F.R. §§ 3.307 and 3.309 (2007).

The Board notes that the veteran told the VA examiner that 
the onset of his tinnitus was in 1973.  In adjudicating a 
claim, the Board must assess the competence and credibility 
of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms, such as ringing in his ears.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Board finds that although the veteran is competent to 
report experiencing ringing in his ears, through his 
assertion that the onset of his tinnitus was in 1973, his 
statement to this effect is less than credible as it is 
inconsistent with and not supported by the objective evidence 
of record.  In this regard, the Board notes that the record 
contains the veteran's service treatment records, including 
his separation examination, which do not reflect any 
complaints or findings of tinnitus.  The Board again notes 
the greater than 30-year gap from service before the 
veteran's initial report of tinnitus, which is not documented 
in the record at any time prior to his application for VA 
compensation benefits received in December 2005.

As noted above, in order to establish service connection on a 
presumptive basis, the veteran's tinnitus must have become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his service.  In this case, 
as discussed above, the Board finds that while the veteran is 
competent to report ringing in his ears since service, his 
statements in this regard are not credible, when viewed in 
the context of the record as a whole.  As such, the Board 
finds that a presumptive service connection is not warranted 
under the provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 
2002) or 38 C.F.R. §§ 3.307 and 3.309 (2007).

Although the Board concludes that the evidence is sufficient 
to establish that the veteran sustained acoustic trauma in 
service, the competent evidence of record fails to establish 
that the current bilateral hearing loss and tinnitus are 
related to service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for bilateral hearing loss and 
tinnitus and the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.
 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


